Citation Nr: 0714976	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  03-07 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to March 
1972.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (RO) which denied service connection for 
hypertension.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in August 2005; the 
hearing transcript has been associated with the claims file.  

The Board remanded the case to the RO for further development 
in November 2005.   Development has been completed and the 
case is once again before the Board for review.


FINDING OF FACT

Hypertension was not manifested during service or within one 
year of separation from service, and has not been established 
to be causally or etiologically related to service or to 
service-connected diabetes mellitus. 


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred, and is 
not proximately due to, the result of, or aggravated by, a 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Pursuant to 
a November 2005 Board remand, the RO issued a May 2006 VCAA 
notice letter which informed the veteran of the evidence 
necessary to substantiate his claim, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  The letter asked the 
veteran to provide any evidence that pertains to his claim. 
The May 2006 letter also provided the veteran with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

VCAA notice was not received prior to the initial rating 
decision.  Despite the inadequate timing of the notice, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was provided time to submit any 
additional evidence subsequent to issuance the May 2006 VCAA 
notice.  The RO subsequently reconsidered the veteran's claim 
in a September 2006 supplemental statement of the case.  
Further, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  Thus, the Board finds that 
any failure is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA and private medical 
records, and a VA examination have been associated with the 
claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In addition, certain chronic diseases, including 
hypertension, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a).  The 
Board notes that VA amended 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection, effective on October 
10, 2006.  The intent was to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), the United States Court of 
Appeals for Veterans Claims (CAVC) decision that clarified 
the circumstances under which a veteran may be compensated 
for an increase in the severity of an otherwise nonservice-
connected condition caused by aggravation from a service-
connected condition.  Any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  See 38 C.F.R. § 3.310.  
Although the RO did not consider this amendment, the veteran 
will not be prejudiced by the Board's consideration of this 
amendment in the first instance because it is codification of 
interpretation of existing law as set forth by the CAVC in 
Allen, supra.

In order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

The veteran contends that his hypertension is a result of his 
service-connected diabetes mellitus.  During an August 2005 
Board hearing, he indicated that he was diagnosed with 
diabetes in March 1992; he believed that he was diagnosed 
with hypertension approximately six months later.  The 
veteran contends that his high blood pressure is the result 
of diabetes mellitus because he never had high blood pressure 
prior to his diagnosis of diabetes.  

The veteran's service medical records contain no complaints, 
treatment or diagnoses of hypertension while in service.  A 
June 1969 enlistment examination reflects a blood pressure of 
120/80; in a report of medical history, the veteran denied 
experiencing either high or low blood pressure.  In November 
1971, the veteran underwent medical board proceedings due to 
chronic severe schizophrenia and psychomotor epilepsy.  An 
October 1971 examination indicated that the veteran's blood 
pressure was 118/70 while sitting, 120/72 recumbent and 
110/62 while standing.  The Board notes that the veteran has 
been service-connected for undifferentiated schizophrenia and 
a total disability evaluation has been in effect since 
January 1990.

Private treatment reports show that the veteran was first 
diagnosed with diabetes mellitus in a March 1992. (See 
McKennan Hospital Treatment Records, March 1992 to August 
1993).  His blood pressure was noted to be 130/98 at that 
time. Id.   An August 1993 treatment record indicated that 
the veteran's blood pressure was 120/82.  Id. 

VA treatment records reflect a current diagnosis of 
hypertension.  (See VA treatment records, July 1992 to April 
2000, December 2001 to October 2003, and November 2004 to 
February 2005.)  A July 1992 VA treatment record shows that 
the veteran's blood pressure was 148/80.  The first diagnoses 
of hypertension on record were in January 2000 and in April 
2001.  

A February 2004 VA examination report shows that the examiner 
reviewed the veteran's medical record, and the claims file.  
During examination, the veteran reported that he was not even 
aware that he had hypertension.  The examiner stated, 
however, in reviewing his chart, it appeared that he was 
diagnosed with hypertension in January 2000.  The examiner 
stated that the veteran had a urinalysis (UA) in November 
2000 that was negative for protein.  The veteran's blood 
pressure on examination was 130/90 x 2 in the right arm, 
132/90 in the left arm and his pulse was 60.  The veteran's 
respiratory rate was 16 and unlabored.  The veteran was 
diagnosed with hypertension.  The examiner stated that it was 
less likely than not that the veteran's hypertension was 
secondary to his diabetes mellitus.  She stated instead that 
it was more likely that the veteran had essential 
hypertension.  She based her opinion on the fact that the 
veteran had normal renal function and his UA was negative for 
protein.  The veteran did not have evidence of diabetic 
nephropathy that could aggravate essential hypertension.  The 
Board finds that the VA examiner's opinion is probative of 
the etiology of the veteran's hypertension.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470 (1993).  The examiner reviewed 
the medical record in conjunction with the examination and 
provided reasons and basis for her opinion. 

Based on the evidence of record, the Board concludes that 
service connection for hypertension is not warranted.  
Service medical records do not reflect any problems relating 
to hypertension.  Hypertension did not manifest to a 
compensable degree within one year of the veteran's 
separation from service.  The veteran has a current diagnosis 
of hypertension.  However, the earliest diagnosis of 
hypertension on record was in January 2000.  Finally, no 
medical evidence of record relates the veteran's currently 
diagnosed hypertension to service, and hypertension has not 
been related to a service-connected disability.  In fact, the 
February 2004 VA examiner found that the veteran's 
hypertension was not secondary to diabetes.  Thus, the Board 
finds that service connection is not warranted on either a 
direct or a secondary basis.  

In making this determination, the Board has considered the 
veteran's own statements in support of his claims.  The Board 
acknowledges the veteran's belief that his hypertension is 
related to service-connected diabetes mellitus; however, 
where the determinative issue is one of medical causation or 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue. See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991). See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).




ORDER

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, type II, is denied.  



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


